Citation Nr: 0415023	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-17 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence was submitted to warrant 
reopening the claim of entitlement to service connection for 
sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
veteran testified before the undersigned Veterans Law Judge 
at the RO in July 2003.

The issue of service connection for sarcoidosis is REMANDED 
to the RO via the Veterans Benefits Administration Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


FINDINGS OF FACT

1.  In March 2000, the Board denied the claim of entitlement 
to service connection for sarcoidosis on the basis that there 
was no evidence demonstrating the manifestation of 
sarcoidosis within one year of the veteran's separation from 
service, and that there was no competent evidence 
demonstrating a nexus between the current findings and the 
veteran's service.

2.  Evidence received since the March 2000 Board decision is 
not cumulative and redundant, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The March 2000 Board decision denying entitlement to 
service connection for sarcoidosis is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  The evidence received subsequent to the March 2000 Board 
decision is new and material, and the claim of service 
connection for sarcoidosis is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Here, in view of the favorable decision that follows on the 
question of new and material evidence, a remand is not 
necessary.  The veteran is not prejudiced by the Board 
proceeding to a decision on this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

Decisions of the Board are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board denied the claim of entitlement to service 
connection for a pulmonary disorder in March 2000.  Evidence 
considered at that time included the veteran's service 
medical records, VA treatment reports, reports of VA 
examinations conducted over a period from 1978 to 1983, 
private medical records, and personal hearing testimony.

In June 1977, the veteran indicated on his medical history 
report that he had experienced occasional pericardial pains.  
In October 1977, the veteran sought VA treatment for chest 
pains as well as foot and throat problems.  VA examinations 
conducted over a period from 1978 to 1983 were essentially 
silent regarding complaints and diagnoses of pulmonary 
conditions.  However, VA treatment records dated from the 
1970s to the 1990s do show various complaints of chest pain, 
dizziness, dry cough, and headaches.  X-ray examinations 
conducted during this period were also negative.  The veteran 
was treated for an upper respiratory infection in the 1980s. 

According to a March 1985 private physician's statement, the 
veteran was hospitalized and treated that month for a 
progressive pulmonary condition.  The physician estimated 
that it had begun several months prior to the evaluation.  
The physician opined that although he had not seen the 
veteran prior to March 1985, it was conceivable that he may 
have been quite symptomatic and partly incapacitated from 
this disorder for months prior to his evaluation.

Several chest x-rays were obtained in March 1985.  The 
studies revealed diffuse bilateral parenchymal abnormalities 
of uncertain etiology and significance, a tiny pleural 
effusion, and a diffuse reticular nodular pattern in each 
lung of uncertain etiology and significance.  Atypical chest 
pain was treated in December 1985, and a chest x-ray revealed 
diffuse fine nodular infiltrates prominent in both lower lung 
fields.

A private radiologic report dated in October 1988 reflects an 
impression of an abnormal chest exhibiting an increased 
reticular pattern in both lower lung fields as well as the 
right upper lobe that could be due to either sarcoidosis or 
occupational disease.  Also, idiopathic pulmonary fibrosis 
was not completely ruled out.  A private radiological 
impression of a reticular infiltrate in both lower lung 
fields with some honeycomb pattern compatible with a history 
of sarcoidosis was noted in May 1989.  That impression was 
essentially confirmed in a September 1989 private radiologic 
report.  An October 1991 private radiology reports reflect a 
conclusion of extensive chronic interstitial changes 
consistent with sarcoid and no evidence of a superimposed 
infection.  It was also noted that the reticular infiltrate 
was minimally more pronounced than in September 1989.  An 
impression of stable sarcoid was noted in October 1989.

Relevant VA treatment records dated from 1994 to 1996 reflect 
complaints of shortness of breath and chest pains.  A June 
1995 chest x-ray showed diffuse interstitial infiltrate 
findings noted as consistent with pulmonary edema versus 
inflammation.  A diagnosis of sarcoidosis was noted in 
February 1996.

A statement from a private physician dated in June 1996 
reflects that the veteran suffered from an advanced stage of 
an interstitial lung disease process, possible sarcoidosis, 
which currently required high doses of corticosteroids to 
control the activity of the pulmonary process.  It was also 
noted that the veteran had been under his care since November 
1995.  The physician opined that upon review of the veteran's 
medical records dating as far back as 1985, he was able to 
establish that the veteran's medical illness apparently 
started in early 1978 given the chest radiographic 
abnormalities noticed at that time.  The physician further 
opined that the veteran suffered from a disabling illness 
which would likely progress despite therapy, although no 
definite prognosis could be drawn at that time.

At an October 1996 RO hearing, the veteran described his 
respiratory problems over the years and testified that after 
his discharge from service, his chest pains became worse.  A 
physician with a VA facility told him he had a spot on his 
lungs, but that it was nothing to worry about.  The veteran 
reported he was diagnosed with sarcoidosis in 1985 after he 
sought treatment for his chest pains from another doctor.  

A private medical statement signed by two physicians and 
dated in August 1997 reflects that the veteran was seen in 
May 1997 for a second opinion regarding his pulmonary 
condition.  The physicians opined that upon reviewing records 
from the VA hospital dated in 1979 and from a private 
hospital dated in 1985, it appeared that the veteran's 
medical problems started to manifest in 1978 or 1979 when he 
presented at the VA hospital with a chest x-ray that may have 
been abnormal.  The veteran's current condition was noted as 
stable.

At a February 2000 hearing, the veteran testified that he was 
first diagnosed with sarcoidosis in 1985.  The veteran 
reported that during his military career, he was in the field 
artillery division and part of his duties included removing 
paint from the vehicles with a sander.  He recalled that he 
started to experience chest pains or some kind of pulmonary 
dysfunction in October 1977.  The veteran also stated his 
contentions that the 1978 and 1979 VA chest x-rays were 
misread by the VA and had he been referred to a pulmonary 
specialist at that time, his disability would have been 
diagnosed earlier.  The veteran submitted articles regarding 
sarcoidosis diagnoses among U.S. military personnel.  

In March 2000, the Board denied the appeal on the basis that 
the evidence did not show the manifestation of the condition 
within the year of the veteran's discharge from service, and 
that there was no competent evidence of a nexus between 
sarcoidosis and the veteran's service.  Regarding service 
connection on a presumptive basis, the Board specifically 
noted that the private physician's comments dating the 
manifestation of the condition to 1978 or 1979 did not appear 
to be based on an actual review of the medical records and 
chest x-ray.  

Evidence added to the record since the denial of the appeal 
in March 2000 consists of a May 1997 letter from a private 
physician, additional hospital reports from March 1985, and 
personal hearing testimony of July 2003.  The Board finds 
that the March 1985 report is new and material evidence.  In 
the report, the physician makes specific reference to an 
actual review of the 1979 x-rays from the VA hospital.  The 
physician also compared the 1979 x-rays to those taken during 
the veteran's hospitalization in March 1985.  This evidence 
clarifies the matter previously before the Board with regard 
to the physician's review of the veteran's medical files.  
Therefore, the evidence is new and material.  Thus, the claim 
is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for sarcoidosis, 
and to this extent, the appeal is granted.  


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for sarcoidosis.  
In light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  

The Board finds that the evidence is insufficient to decide 
the service connection issue with any certainty.  As 
discussed, the service records show that the veteran 
complained of pericardial pain, and his physician indicated 
in the 1997 statement that the veteran's medical problems 
became manifest around 1978 or 1979.  As noted, x-rays from 
1979 were reviewed.  The veteran has not been afforded the 
appropriate VA examinations for the purpose of securing the 
requisite nexus opinion and the 1979 VA x-ray and treatment 
reports that the private physician reviewed are not of 
record.  Therefore, an examination is in order and the 
records should be obtained.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The VBA AMC should contact the 
veteran, and request that he identify any 
health care provider that treated him for 
sarcoidosis since his separation from 
service.  Based on his response, the VBA 
AMC should attempt to procure copies of 
all records that have not previously been 
obtained from identified treatment 
sources.  Specifically, the VBA AMC 
should obtain recent VA records dated in 
1979.  All attempts to secure this 
evidence must be documented in the claims 
folder by the VBA AMC.  If, after making 
reasonable efforts to obtain named 
records the VBA AMC is unable to secure 
same, the VBA AMC must notify the 
appellant and (a) identify the specific 
records the VBA AMC is unable to obtain; 
(b) briefly explain the efforts that the 
VBA AMC made to obtain those records; and 
(c) describe any further action to be 
taken by the VBA AMC with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  The VBA AMC should schedule the 
veteran for the appropriate VA 
examinations to determine the nature, 
etiology, severity, and date of onset of 
his sarcoidosis.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The examination report 
should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



